UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2013 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 35-2293957 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 501 Knowles Avenue, Southampton, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(215) 364-4059 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value per share Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YESoNOx Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x The aggregate market value of the Common Stock held by non-affiliates of the Registrant based on a closing price of $16.05 on June 30, 2013, the last day of the Registrant’s second quarter was $11,143,643 (965,374 shares outstanding less 271,066 shares held by affiliates at $16.05 per share).Shares of Common Stock held by each executive officer and director and certain employee stock ownership plans have been excluded from the calculation since such persons may be deemed affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Number of shares of Common Stock outstanding as of March 21, 2014: 917,649 DOCUMENTS INCORPORATED BY REFERENCE Set forth below are the documents incorporated by reference and the part of the Form 10-K into which the document is incorporated: Portions of the Annual Report to Stockholders for the year ended December 31, 2013 are incorporated by reference into Part II, Items 6-8 and Part IV, Item 15 of this Form 10-K. Portions of the definitive Proxy Statement for the 2014 Annual Meeting of Stockholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. QUAINT OAK BANCORP, INC. 2-K TABLE OF CONTENTS Page PART I Item1. Business 1 Item 1A. Risk Factors 29 Item 1B. Unresolved Staff Comments 29 Item2. Properties 29 Item3. Legal Proceedings 30 Item4. Mine Safety Disclosures 30 PART II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item6. Selected Financial Data 31 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A Controls and Procedures 32 Item 9B. Other Information 32 PART III Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions 33 Item 14. Principal Accounting Fees and Services 33 PART IV Item 15. Exhibits, Financial Statement Schedules 34 SIGNATURES 36 Forward-Looking Statements This Annual Report on Form 10-K contains certain forward-looking statements (as defined in the Securities Exchange Act of 1934 and the regulations thereunder).Forward-looking statements are not historical facts but instead represent only the beliefs, expectations or opinions of Quaint Oak Bancorp and its management regarding future events, many of which, by their nature, are inherently uncertain. Forward-looking statements may be identified by the use of such words as: "believe", "expect", "anticipate", "intend", "plan", "estimate", or words of similar meaning, or future or conditional terms such as "will", "would", "should", "could", "may", "likely", "probably", or "possibly." Forward-looking statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks, uncertainties and assumption, many of which are difficult to predict and generally are beyond the control of Quaint Oak Bancorp and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, forward-looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: (1) economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; (2) the levels of non-interest income and expense and the amount of loan losses; (3) competitive pressure among depository institutions increasing significantly; (4) changes in the interest rate environment causing reduced interest margins; (5) general economic conditions, either nationally or in the markets in which Quaint Oak Bancorp is or will be doing business, being less favorable than expected;(6) political and social unrest, including acts of war or terrorism; or (7) legislation or changes in regulatory requirements adversely affecting the business in which Quaint Oak Bancorp is or will be engaged. Quaint Oak Bancorp undertakes no obligation to update these forward looking statements to reflect events or circumstances that occur after the date on which such statements were made. As used in this report the terms "we," "us," and “our” refer to Quaint Oak Bancorp, a Pennsylvania corporation, or Quaint Oak Bank, a Pennsylvania chartered savings bank and wholly owned subsidiary of Quaint Oak Bancorp, as the context requires.In addition, unless the context otherwise requires, references to the operations of Quaint Oak Bancorp include the operations of Quaint Oak Bank and its subsidiary companies. PART I Item 1.Business. General Quaint Oak Bancorp, a Pennsylvania corporation headquartered in Southampton, Pennsylvania, is the holding company for Quaint Oak Bank.Quaint Oak Bank, originally incorporated in 1926, converted from a Pennsylvania chartered building and loan association to a Pennsylvania chartered mutual savings bank named Quaint Oak Savings Bank in January 2000 and converted to a stock savings bank in July 2007.Quaint Oak Bank operates from its main office located in Bucks County, Pennsylvania and a branch office located in the Lehigh Valley area of Pennsylvania.Quaint Oak Bank through its subsidiary companies also conducts mortgage banking, real estate sales and title abstract businesses.As ofDecember 31, 2013,Quaint Oak Bank’s primary market area includes Bucks and Montgomery Counties, Pennsylvania, northeast Philadelphia and the surrounding area and the Lehigh Valley area of Pennsylvania. As of December 31, 2013, Quaint Oak Bancorp had $127.4 million of total assets, $103.3 million of deposits and $17.0 million of stockholders' equity.Quaint Oak Bancorp’s stockholders' equity constituted 14.3% of total assets as of December 31, 2013. Quaint Oak Bank's primary business consists of attracting deposits from the general public through a variety of deposit programs and investing such deposits principally in residential, commercial real estate, multi-family and construction loans secured by property in our market area.Quaint Oak Bank also originates home equity loans and commercial lines of credit secured by residential properties in our lending area.In addition, Quaint Oak Bank offers mortgage banking, real estate sales and title abstract services through its subsidiary companies.Quaint Oak Bank serves its customers through its offices as well as through correspondence, telephone and on-line banking. Deposits with Quaint Oak Bank are insured to the maximum extent provided by law through the Deposit Insurance Fund administered by the Federal Deposit Insurance Corporation ("FDIC").Quaint Oak Bank is subject to examination and comprehensive regulation by the FDIC and the Pennsylvania Department of Banking.Quaint Oak Bancorp, which elected to be treated as a savings and loan holding company, is subject to examination and regulation by the Board of Governors of the Federal Reserve System (“Federal Reserve Board”).Quaint Oak Bank is also a member of the Federal Home Loan Bank of Pittsburgh ("FHLB of Pittsburgh" or "FHLB"), which is one of the 12 regional banks comprising the Federal Home Loan Bank System ("FHLB System").Quaint Oak Bank is also subject to regulations of the Federal Reserve Board governing reserves required to be maintained against deposits and certain other matters. Quaint Oak Bancorp’s principal executive offices are located at 501 Knowles Avenue, Southampton, Pennsylvania 18966 and its telephone number is (215) 364-4059. Quaint Oak Bank's Lending Activities General.At December 31, 2013, the net loan portfolio of Quaint Oak Bank amounted to $106.9 million, representing approximately 83.9% of its total assets at that date.The principal lending activity of Quaint Oak Bank is the origination of one-to-four family residential loans and commercial real estate loans, and to a lesser extent, multi-family residential loans, home equity loans, construction loans and commercial lines of credit.At December 31, 2013, one-to-four family residential loans amounted to $52.4 million, or 48.5% of its total loan portfolio of which $8.9 million, or 8.3% of the total loan portfolio consisted of owner occupied properties and $43.5 million or 40.2% of the total loan portfolio consisted of non-owner occupied properties.At December 31, 2013, commercial real estate loans totaled $25.9 million, or 23.9% of its total loan portfolio.Construction loans totaled $16.0 million, or 14.8% of the total loan portfolio at December 31, 2013.Multi-family residential loans totaled $6.0 million, or 5.6% of the total loan portfolio at December 31, 2013.Home equity loans totaled $5.7 million, or 5.3% of the total loan portfolio at December 31, 2013.Quaint Oak Bank also offers commercial lines of credit, which amounted to $1.9 million, or 1.7% of the total loan portfolio at December 31, 2013. The types of loans that Quaint Oak Bank may originate are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans, the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative and tax policies, and governmental budgetary matters. As a Pennsylvania-chartered savings bank, Quaint Oak Bank is not subject to a regulatory loans to one borrower limit.Our lending policy limits our loans to one borrower to an aggregate of 15% of the Bank’s capital which amounts to $2.3 million at December 31, 2013.At December 31, 2013, Quaint Oak Bank's five largest loans or groups of loans-to-one borrower, including related entities, were one totaling $1.6 million, one totaling $1.2 million, and three totaling $1.1 million each.The loans primarily consisted of one-to-four family non-owner occupied residential and commercial real estate loans.Each of Quaint Oak Bank's five largest loans or groups of loans was performing in accordance with its terms at December 31, 2013. 2 Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. December 31, Amount % Amount % (Dollars in Thousands) Real estate loans: One-to-four family residential (1): Owner occupied $ % $ % Non-owner occupied Total one-to-four family residential loans Multi-family (five or more) residential Commercial real estate Commercial lines of credit Construction Home equity loans Total real estate loans Auto and equipment loans 93 Loans secured by deposits 15 69 Total loans % % Less: Deferred loan fees and costs ) ) Allowance for loan losses ) ) Net loans $ $ (1)Does not include loans held for sale of $1.1 million and $4.9 million at December 31, 2013 and 2012, respectively. Origination of Loans.The lending activities of Quaint Oak Bank are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily consisting of referrals from brokers and existing customers. Written loan applications are taken by one of Quaint Oak Bank's loan officers. The loan officer also supervises the procurement of credit reports, appraisals and other documentation involved with a loan.To ensure independence, loan officers with the responsibility for ordering appraisals and evaluations do not have the sole approval authority for granting a loan request.As a matter of practice, Quaint Oak Bank obtains independent outside appraisals on substantially all of its loans which must conform to Quaint Oak Bank's appraisal requirements.Quaint Oak Bank also requires hazard insurance in order to protect the properties securing its real estate loans. Borrowers must obtain flood insurance policies when the property is in a flood hazard area.An environmental questionnaire may be required on any property where an environmental issue is suspected. All loans are presented to the loan committee for review.Quaint Oak Bank's loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan and the value of the property that will secure the loan.Individual loans and loan relationships over $750,000 must be approved by Quaint Oak Bank's loan committee, which currently consists of Ms. Plunkett and Messrs. Ager, Gonzalez, Spink, Strong, Schulmeister and Phillips, who is Chairman. 3 The following table shows our total loans originated and repaid during the periods indicated.We did not purchase any loans in 2013 or 2012. We sold $47.6 million of loans in 2013 and $29.4 million of loans in 2012. Year Ended December 31, (In Thousands) Loan originations: One-to-four family residential owner occupied (1) $ $ One-to-four family residential non-owner occupied (2) Multi-family residential Commercial real estate and lines of credit Construction Home equity Consumer non-real estate Total loan originations Loans sold ) ) Loan principal repayments ) ) Total loans sold and principal repayments ) ) Decreases due to other items, net (3) ) ) Net increase in loan portfolio $ $ (1)Includes $40.5 million and $32.1 million of loans originated for sale in 2013 and 2012, respectively. (2)Includes $3.3 million and $1.8 million of loans originated for sale in 2013 and 2012, respectively. (3)Other items consist of loans transferred to other real estate owned, deferred fees and the allowance for loan losses. Although Pennsylvania laws and regulations permit savings banks to originate loans secured by real estate located throughout the United States, Quaint Oak Bank concentrates its lending activity to its primary market area in Bucks and Montgomery Counties, Pennsylvania, northeast Philadelphia and the surrounding area and the Lehigh Valley area of Pennsylvania. Contractual Terms to Final Maturities.The following table shows the scheduled contractual maturities of our loans as of December 31, 2013, before giving effect to net items.Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less.The amounts shown below do not take into account loan prepayments. 1-4 Family 1-4 Family Residential Commercial Residential Non- Multi- Real Estate Consumer Owner Owner Family and Lines of Home Non-Real Occupied Occupied Residential Credit Construction Equity Estate Total (In Thousands) Amounts due in: One year or less $ After one year through three years 91 16 After three years through five years 22 After five years through ten years 38 After ten years through 15 years 25 After 15 years Total $ 4 The following table shows the dollar amount of our loans at December 31, 2013 due after December 31, 2014 as shown in the preceding table, which have fixed interest rates or which have floating or adjustable interest rates. Floating or Adjustable- Fixed-Rate Rate Total (In Thousands) One-to-four family residential owner occupied $ $ $ One-to-four family residential non-owner occupied Multi-family residential Commercial real estate and lines of credit Construction Home equity Consumer non-real estate Total $ $ $ Scheduled contractual maturities of loans do not necessarily reflect the actual expected term of the loan portfolio.The average life of mortgage loans is substantially less than their average contractual terms because of prepayments. The average life of mortgage loans tends to increase when current mortgage loan rates are higher than rates on existing mortgage loans and, conversely, decrease when rates on current mortgage loans are lower than existing mortgage loan rates (due to refinancing of adjustable-rate and fixed-rate loans at lower rates). Under the latter circumstance, the weighted average yield on loans decreases as higher yielding loans are repaid or refinanced at lower rates. One-to-Four Family Residential Owner Occupied Real Estate Loans.As part of our strategy of diversifying our loan portfolio with higher yielding and shorter-term loan products, Quaint Oak Bank does not emphasize the origination of one-to-four family owner occupied residential loans to be held in our loan portfolio. At December 31, 2013, $8.9 million, or 8.3%, of our total loan portfolio, before net items, consisted of one-to-four family owner-occupied residential loans. All of these loans originated for portfolio have been originated with fixed rates of interest. One-to-Four Family Residential Non-Owner Occupied Real Estate Loans.A significant part of Quaint Oak Bank’s lending activity is the origination of loans secured by single-family residences for non-owner occupied properties.At December 31, 2013, $43.5 million, or 40.2%, of our total loan portfolio, before net items, consisted of one-to-four family residential non-owner occupied loans. It is our policy to lend in a first lien position on non-owner occupied residential property with fixed and variable rates and terms generally up to 15 years or longer amortizations.Generally, such loans are originated at a fixed rate with a three or five year maturity.Such loans are generally limited to 80%, or less, of the appraised value, or sales price plus improvement costs of the secured real estate property. Our guidelines for credit quality generally parallel the Fannie Mae and Freddie Mac secondary market guidelines including income ratios and credit scores. One-to-Four Family Residential Loans Originated for Sale.Quaint Oak Bank through its subsidiary, Quaint Oak Mortgage LLC, brokers and originates one-to-four family residential fixed and variable rate first mortgages with amortizing terms less than or equal to 30 years in accordance with secondary market standards.Loans originated by Quaint Oak Mortgage LLC are sold into the secondary market along with the loans’ servicing rights.For the year ended December 31, 2013, Quaint Oak Mortgage LLC originated $43.8 million of owner and non-owner occupied loans for sale and sold $47.6 million of loans in the secondary market.For the year ended December 31, 2012, loans originated for sale through Quaint Oak Mortgage LLC totaled $33.9 million and $29.4 million of these loans were sold in the secondary market. 5 Multi-Family ResidentialLoans.Quaint Oak Bank originates loans for multi-unit (five or more) residential properties.These loans are offered with fixed and adjustable interest rates and amortizations not to exceed 25 years.Generally, the loan-to-value ratio does not exceed 75%.These loans are underwritten with the same criteria and procedures as commercial real estate loans.At December 31, 2013, $6.0 million, or 5.6%, of our total loan portfolio, before net items, consisted of multi-family residential loans. Commercial Real Estate Loans and Lines of Credit.Quaint Oak Bank also originates loans secured by commercial real estate. At December 31, 2013, $25.9 million, or 23.9% of our total loan portfolio, before net items, consisted of commercial real estate loans and $1.9 million or 1.7% of our loan portfolio, before net items, consisted of commercial lines of credit.Although commercial real estate loans and lines of credit are generally considered to have greater credit risk than other certain types of loans, we intend to continue to originate such loans in our market area. It is generally our policy to lend in a first lien position on real property occupied as a commercial business property or mixed use properties.However, in rare instances, we may take a second lien position if approved by the loan committee.Quaint Oak Bank offers fixed and variable rate mortgage loans with terms up to 15 years with longer amortizations.Commercial real estate loans are limited to 80%, or less, of the appraised value, or sales price plus improvement costs of the secured real estate property.Commercial real estate loans are presented to the loan committee for review and approval, including analysis of the creditworthiness of the borrower.The loan committee reviews the cash flows from the property to determine if the proceeds will adequately cover debt service.A Debt Service Coverage Ratio (DSCR) is calculated using gross income minus operating expenses vs. debt service.Quaint Oak Bank uses a DSCR of 1.10.We obtain copies of leases to document income.Assignments of rents and leases as well as the requirement to provide annual updates of financial information and rent rolls are included in the loan documentation. Construction Loans.Our construction loans are generally originated for the purpose of building or renovating a single family residential home.Generally, we do not make construction loans for speculative development.Funds are advanced incrementally as work is completed.The borrower is required to make monthly interest payments.When the construction is finished, the amount of the outstanding loan is less than 75% of the completed value of the property.Quaint Oak Bank is paid in full when the borrower seeks permanent financing or the property is sold. At December 31, 2013, $16.0 million, or 14.8% of Quaint Oak Bank’s total loan portfolio, before net items, consisted of construction loans. Home Equity Loans.Quaint Oak Bank is authorized to make loans for a wide variety of personal or consumer purposes.Quaint Oak Bank originates home equity loans and home equity lines of credit in order to accommodate its customers and because such loans generally have shorter terms than residential mortgage loans.At December 31, 2013, $5.7 million, or 5.3% of Quaint Oak Bank's total loan portfolio, before net items, consisted of home equity loans. Consumer Non-Real Estate Loans.Quaint Oak Bank originates loans secured by savings accounts, auto loans and equipment loans.At December 31, 2013, $233,000, or 0.2% of Quaint Oak Bank’s total loan portfolio, before net items, consists of consumer non-real estate loans. 6 Loan Origination and Other Fees.In addition to interest earned on loans, Quaint Oak Bank generally receives loan origination fees or "points" for originating loans. Loan points are a percentage of the principal amount of the mortgage loan and are charged to the borrower in connection with the origination of the loan.Such origination fees, net of certain direct loan origination costs, are deferred and recognized as an adjustment to the yield (interest income) of the related loans over the contractual life of the loans. Asset Quality General.Quaint Oak Bank's collection procedures provide that when a loan is 17 days past due, a telephone call is made to the borrower by our collections specialist to determine the reason for the delinquency and to work out a possible solution.Late charges will be assessed based on the number of days specified in the note beyond the due date.The Board of Directors is notified of all delinquencies thirty days past due.In most cases, deficiencies are cured promptly.While we generally prefer to work with borrowers to resolve such problems, we will institute foreclosure or other collection proceedings when necessary to minimize any potential loss. Loans are placed on non-accrual status when management believes the probability of collection of interest is doubtful.When a loan is placed on non-accrual status, previously accrued but unpaid interest is deducted from interest income.Quaint Oak Bank generally discontinues the accrual of interest income when the loan becomes 90days past due as to principal or interest unless the credit is well secured and we believe we will fully collect.There were $1.2 million and $1.3 million of non-accrual loans at December 31, 2013 and December 31, 2012, respectively. Real estate and other assets acquired by Quaint Oak Bank as a result of foreclosure or by deed-in-lieu of foreclosure are classified as real estate owned until sold.Real estate owned totaled $574,000 and $170,000 at December 31, 2013 and 2012, respectively. Delinquent Loans.The following table shows the delinquencies in our loan portfolio as of December 31, 2013. December 31, 2013 30-89 Days Overdue 90 or More Days Overdue Number of Loans Principal Balance Number of Loans Principal Balance (Dollars in Thousands) One-to-four family residential-owner occupied 8 $ 3 $ One-to-four family residential-non-owner occupied 10 7 Multi-family residential 1 75 Commercial real estate and lines of credit 3 5 Construction 1 Home equity 2 1 30 Total delinquent loans 24 $ 17 $ Delinquent loans to total net loans % % Delinquent loans to total loans % % 7 Non-Performing Assets.The following table shows the amounts of our non-performing assets (defined as non-accruing loans, accruing loans 90 days or more past due and other real estate owned) and troubled debt restructurings at the dates indicated. December 31, (Dollars in Thousands) Non-accruing loans: One-to-four family residential-owner occupied $ $ One-to-four family residential-non-owner occupied Commercial real estate and lines of credit Home equity 30 Total non-accruing loans Accruing loans 90 days or more past due: One-to-four family residential-owner occupied One-to-four family residential-non-owner occupied Multi-family residential 75 Commercial real estate and lines of credit Home equity 65 Total accruing loans 90 days or more past due Total non-performing loans (1) Other real estate owned, net Total non-performing assets Troubled debt restructurings (2) Total non-performing assets and troubled debtrestructurings $ $ Total non-performing loans as a percentage of loans, net % % Total non-performing loans as a percentage of total assets % % Total non-performing assets as a percentage of total assets % % Total non-performing assets and troubled debt restructurings asa percentage of total assets % % (1)Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. (2)Troubled debt restructurings not included in non-accruing loans and accruing loans 90 days or more past due. At December 31, 2013, the Company had thirteen loans totaling $1.1 million that were identified as troubled debt restructurings.Nine of these loans totaling $733,000 were performing in accordance with their modified terms, one loan in the amount of $97,000 was 31 days delinquent, and three loans totaling $264,000 were on non-accrual.There was no allowance for loan losses allocated to these loans at December 31, 2013. If a TDR is placed on non-accrual it is not reverted back to accruing status until the borrower makes timely payments as contracted for at least six months and future collection under the revised terms is probable. Classified Assets.Federal regulations require that each insured savings institution classify its assets on a regular basis. In addition, in connection with examinations of insured institutions, federal examiners have authority to identify problem assets and, if appropriate, classify them. There are three classifications for problem assets: "substandard," "doubtful" and "loss." Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected. Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a higher possibility of loss. An asset classified loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted. Another category designated "special mention" also must be established and maintained for assets which do not currently expose an insured institution to a sufficient degree of risk to warrant classification as substandard, doubtful or loss. Assets classified as substandard or doubtful require the institution to establish general allowances for loan losses. If an asset or portion thereof is classified as loss, the insured institution must either establish specific allowances for loan losses in the amount of 100% of the portion of the asset classified loss, or charge-off such amount. General loss allowances established to cover possible losses related to assets classified substandard or doubtful may be included in determining an institution's regulatory capital, while specific valuation allowances for loan losses do not qualify as regulatory capital. Federal examiners may disagree with an insured institution's classifications and amounts reserved. 8 Allowance for Loan Losses.At December 31, 2013, Quaint Oak Bank's allowance for loan losses amounted to $941,000.The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management performs a quarterly evaluation of the adequacy of the allowance. The allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. While management believes that it determines the amount of the allowance based on the best information available at the time, the allowance will need to be adjusted as circumstances change and assumptions are updated. Future adjustments to the allowance could significantly affect net income. The following table shows changes in our allowance for loan losses during the periods presented. December 31, (Dollars in Thousands) Total loans outstanding at end of period, net $ $ Average loans outstanding (1) $ $ Allowance for loan losses, beginning of period $ $ Provision for loan losses Charge-offs: One-to-four family residential owner occupied ) One-to-four family residential non-owner occupied ) ) Home equity ) (4
